Case 2:19-cv-00569-JS-AKT Document 39-1 Filed 03/03/20 Page 1 of 5 PageID #: 157




                           EXHIBIT A

EXCERPTS OF GC-MS REPORT RECEIVED MARCH
3 2020 OF PRODUCTS FLAVOR COMPONENTS
Case 2:19-cv-00569-JS-AKT Document 39-1 Filed 03/03/20 Page 2 of 5 PageID #: 158



                                                 Table 3

                                 Sheehan & Associates, P.C., Project #7594
                   Great Value Honey Graham Crackers (Productio n Code: IPB12149)
             5.01 g, 5 ug Int. Std., 100C/30 Min. by Purge & Trap-Thermal Desorption -GC-MS


           Data File = TSQA3724

           MS       Area                                                            Cone.
           Scan #   Integration   Peak Assignment                                   PPBw/w
               626      317361 acetol                                                  249.73
               644        39735 2.3-pentanedione                                         31.27
               682         7396 acetoin                                                    5.82
               704          9418 pyrazine                                                 7.41
               722      424778 1,2-propylene glycol (PG)                               334.26
               746     3324200 toluene-dB (internal standard)                         1000.00
               792      184599 hexanal                                                 145.26
               830        64493 methyl pyrazine                                          50.75
               844          7113 furfural                                                  5.60
               865        38240 fufuryl alcohol                                          30.09
               881          5616 hexyl alcohol                                             4.42
               908          3821 2-heptanone                                               3.01
               925        15521 heptanal                                                 12.21
               944        40389 2,6-dimethylpyrazine                                     31.78
               953          2914 ethyl pyrazine                                            2.29
               962          1254 2,3-dimethylpyrazine                                      0.99
                978      121874 alpha-pinene                                             95.90
                995       18642 trans-2-heptenal                                         14.67
              1003          3477 camphene or sabinene                                      2.74
              1016        26380 benzaldehyde                                             20.76
              1024          4908 6-methyl-5-hepten-2-one                                   3.86
              1030        27097 myrcene                                                  21.32
              1036       109359 beta-pinene + 2-pentylfuran                              86.06
              1047        36055 octanal                                                  28.37
              1053          1653 2-ethyl-5-methylpyrazine                                  1.30
              1060          1071 2,4-heptadienal                                           0.84
              1081        34707 cyclotene                                                27.31
              1090       339530 limonene                                                267.18
              1095        13299 cis-ocimene                                               10.47
              1109         18305 benzene acetaldehyde                                     14.40
              1113        47643 trans-2-octenal                                           37.49
              1120         11052 gamma-terpinene                                            8.70
              1125           7713 3,5-octadien-2-one                                        6.07
              1136          4596 acetophenone                                               3.62
              1152         62290 ? + guaiacol + terpinolene + undecane                    49.02
              1161         86329 nonanal                                                  67.93
              1224        28808 trans-2-nonenal                                           22.67
              1249         31439 1-dodecene                                               24.74
              1257       115918 n-dodecane                                                91.22
              1268         19893 decana I                                                 15.65
              1273         45742 anethole                                                 35.99
              1280      1270799 naphthalene-dB (internal standard)                     1000.00
               1327        18869 trans-2-decenal                                          14.85
              1331         18538 gamma-octalactone                                        14.59
               1361        13700 2,4-decadienal                                           10.78
               1385        44029 2,4-decadienal                                           34.65
               1424        17375 piperonal                                                13.67
               1430        10128 gamma-nonalactone                                          7.97
               1440        46475 1-tetradecene                                            36.57
               1446        77516 n-tetradecane                                            61.00
               1472        34946 vanillin                                                 27.50
               1496        11827 geranyl acetone                                            9.31
               1533        17169 ethyl vanillin                                            13.51
               1609          3645 1-hexadecene                                              2.87
               1614          6260 n-hexadecane                                               4.93
                                  Total Semi-Volatile Flavor Compound s                2125.36
                                  (Flavor Compounds w/ Boiling Points> Toluene-d8 )
Case 2:19-cv-00569-JS-AKT Document 39-1 Filed 03/03/20 Page 3 of 5 PageID #: 159



                                                Table4

                                 Sheehan & Associates, P .C., Project #7594
                   Great Value Honey Graham Crackers (Production Code: IPB12149)
             5.02 g, 5 ug Int. Std., 100C/30 Min. by Purge & Trap-Thermal Desorption-GC-MS


           Data File = TSQA3725

           MS    Area                                                                Cone.
           Scan# Integration      Peak Assignment                                    PPBw/w
               629     709890 acetol                                                   108.91
               645     104109 2,3-pentanedione                                           15.97
               685       16889 acetoin                                                     2.59
               705       23699 pyrazine                                                    3.64
               726     375449 1,2-propylene glycol (PG)                                  57.60
               749    7487840 toluene-dB (internal standard)                          1000.00
               795     526462 hexanal                                                    80.77
               834     154904 methyl pyrazine                                            23.76
               844       16288 furfural                                                    2.50
               869       96742 fufuryl alcohol                                           14.84
               885       10168 hexyl alcohol                                               1.56
               912       16437 2-heptanone                                                 2.52
               929       39368 heptanal                                                    6.04
               949     109776 2,6-dimethylpyrazine                                       16.84
               958         6182 ethyl pyrazine                                             0.95
               967         1960 2,3-dimethylpyrazine                                       0.30
               983     259885 alpha-pinene                                               39.87
              1001       46112 trans-2-heptenal                                            7.07
              1008         9066 camphene or sabinene                                       1.39
              1021       76374 benzaldehyde                                              11.72
              1030       15621 6-methyl-5-hepten-2-one                                     2.40
              1036       48665 myrcene                                                     7.47
              1042     225793 beta-pinene + 2-pentylfuran                                34.64
              1053       87544 octanal                                                   13.43
              1059         2010 2-ethyl-5-methylpyrazine                                   0.31
              1066         3208 2,4-heptadienal                                            0.49
              1088       52859 cyclotene                                                   8.11
              1096     726552 limonene                                                  111.46
              1102       20700 cis-ocimene                                                 3.18
              1116       37008 benzene acetaldehyde                                        5.68
              1120     117194 trans-2-octenal                                            17.98
              1127       28813 gamma-terpinene                                             4.42
              1131       24391 3,5-octadien-2-one                                          3.74
              1143       13558 acetophenone                                                2.08
              1159     161564 ? + guaiacol + terpinolene + undecane                      24.79
              1168     289714 nonanal                                                    44.45
              1232     128853 trans-2-nonenal                                             19.77
              1257       80912 1-dodecene                                                 12.41
              1265     299980 n-dodecane                                                 46.02
              1276       58929 decanal                                                      9.04
              1281      108582 anethole                                                   16.66
              1289    6518277 naphthalene-dB (internal standard)                       1000.00
              1335       40424 trans-2-decenal                                              6.20
              1339       40470 gamma-octalactone                                            6.21
              1370        38023 2,4-decadienal                                              5.83
              1394      116982 2,4-decadienal                                             17.95
              1433        64352 piperonal                                                   9.87
              1439        23825 gamma-nonalactone                                           3.66
              1449      128539 1-tetradecene                                              19.72
              1456      215017 n-tetradecane                                              32.99
              1483      178864 vanillin                                                   27.44
              1524        30529 geranyl acetone                                             4.68
              1542        84201 ethyl vanillin                                            12.92
              1619        13450 1-hexadecene                                                2.06
              1624        19638 n-hexadecane                                                3.01
                                  Total Semi-Volatile Flavor Compounds                  939.90
                                  (Flavor Compounds w/ Boiling Points> Toluene-dB)
                       Case 2:19-cv-00569-JS-AKT Document 39-1 Filed 03/03/20 Page 4 of 5 PageID #: 160
C:\Xcaliburldata\TSQA3724                                       1/1512020 3:50:18 PM


RT: 0.00- 45.02                                                                                                                      NL:
                                                 746
                                                                                                                                     1.03E8
                                                12.63
         10                                                                                                                          m/z=
                                                                                                                                     35.0-43.0+
                                                                                                                                     45.0-350.0
          90                                                                                                                         MS
                                                                                                                                     TSQA3724
          80                           585
                                       9.91

          70
  (1)
  0
  C
  ro
          60
 -0
  C
  :::,
 .Q
 <(       50
  (1)

 iai      40
                                                                    1280
                                                                    21.61
 Cl:'.

          30


          20
                                                              1090
                                                              18.42
          10                                         792 978
                                                    19,40 16,53   1256       1446 1591                            2276         2662
                       13 183 276 477                                        24.41 2g,85   1808 1889
                                                                  2121                                            38.38        44.filL
                      0. 8 3)4 _4J1 8.09                                                   30.50 _9--1-.87
              0                                                                                                                     45
                               5           10           15        20                25     30                35           40
                  0
                                                                       Time (min)
 TSQA37 24
 Type: Unknow n ID: 1 Row: 1
 Sample Name:             Great Value Honey Graham Cracke rs (Produ ction Code:
                          IPB121 49), 5.0lg, Sug IS, lOOC, 30min. by P&T-TD-GC-MS
 Study:
 Client :                 Sheeha n & Associ ates, P.C., LLN759 4
 Labora tory:             Mass Spectro metry - Dr. Tom Hartma n
 Compan y:
 Phone:
 Instrum ent Method :     C:\Xca libur\m ethods\ voc45. meth
 Proces sing Method :
 Vial:                        1
 Injecti on Volume (µ1):     10.00
 Sample Weight :              0.00
 Sample Volume (µl):          0.00
 ISTD Amount :                0.00
 Oil Factor:                  1.00
                      Case 2:19-cv-00569-JS-AKT Document 39-1 Filed 03/03/20 Page 5 of 5 PageID #: 161
C:\Xcalibur\data\TSQA3725                                           1/15/2020 4:52:49 PM

RT: 0.00 - 45.02                                                                                                                      NL:
                                                 749                                                                                  1.77E8
                                                12.67
        100                                                                                                                           m/z=
                                                                                                                                      35.0-43.0 +
                                                                                                                                      45.0-350 .0
         90                                                                                                                           MS
                                                                                                                                      TSQA372 5
                                                                        1289
         8                                                              21.76

                                         586
         70                              9.93
  Q)

  "
  C
  Cl)
         60-
 u
  C
  :,
 .0
 <(      50
  Q)


 ~
 w 40
 n::

         30

         20                                                       1096
                                                     795         18.52
         10                                         1~45      983    1168
                                                                     19,73        1456 1602                                 2624
                      135 215     474                        16,61
                                                                                  24.57 27,03   1823 1909 2140 2247
                      2.33 9,68   8.04                                                          30.75 _32,20 36,09 :IT,89   44,;1_3
             O·                                                                                                        40          45
                                          10            15            20             25         30         35
                  0          5
                                                                           Time (min)

 TSQA3 725
 Type: Unknow n ID: 1 Row: 1
 Sample Name:             Great Value Honey Graham Crack ers (Produ ction Code:
                          IPB12 149), 5.02g, 5ug IS, l00C, 30min . by P&T-TD-GC-MS
 Study:
 Clien t:                 Sheeha n & Assoc iates, P.C., LLN75 94
 Labor atory:             Mass Spectr ometr y - Dr. Tom Hartm an
 Compa ny:
 Phone:
 Instru ment Metho d:     C:\Xc alibur \meth ods\vo c45.m eth
 Proce ssing Metho d:
 Vial:                        1
 Inject ion Volume (µ1):     10.00
 Sample   Weigh t:            0.00
 Sample   Volume   (µ1):      0.00
 ISTD Amoun t:                0.00
 Dil Facto r:                 1.00
